Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Receipt is acknowledged of applicant's amendment filed 11/29/2020. Claims 3-10 are pending and an action on the merits is as follows.

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 11/29/2020, with respect to claims 3-10 have been fully considered and are persuasive.  The rejection of claims 3-10 has been withdrawn. 

Allowable Subject Matter
Claims 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record does not anticipate nor render obvious to one of ordinary skilled in the art a fluorescent glue for an LED lighting bar comprising various elements as claimed, more specifically, wherein the heat radiation material having a refractive index larger than 1.4 and heat emissivity larger than 0.8 is formed by covalently bonding mica powder with one or more of boron nitride, aluminum oxide, silicon oxide, or calcium fluoride.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J SNYDER whose telephone number is (571)270-5291.  The examiner can normally be reached on M-F; 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J SNYDER/
Examiner, Art Unit 2875


	

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875